Citation Nr: 0828199	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee disability with 
arthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee disability with 
arthritis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1997 to September 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for a bilateral hip 
disability, and a September 2005 RO rating decision that 
granted service connection for right knee and left knee 
chondromalacia with anterior tibial stress syndrome and 
assigned initial noncompensable ratings for each knee.  
During the course of the appeal, the RO issued a rating 
decision in February 2006 that increased the initial 
noncompensable ratings to 10 percent for each knee, effective 
from November 24, 2003, the effective date of service 
connection.  As the awards are not complete grants of 
benefits, the issues remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of her testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral hip 
disability and initial ratings in excess of 10 percent for 
the service-connected left and right knee disabilities with 
arthritis.  At her personal hearing the veteran testified 
that she has received continued extensive treatment for the 
hip and knee disabilities.  Records of such treatment, 
including routine physical therapy and other treatment from 
the East Orange VA Medical Center, have not yet been 
associated with the claims file.  

The veteran testified that she now has instability associated 
with her service-connected right and left knee disabilities, 
which, if found on examination, may entitle her to separate 
disability ratings.  Additionally, the veteran testified that 
the pain in her hips has worsened since her last VA 
examination in 2006, over 2 years ago, such that a 
diagnosable condition may now be apparent on examination.  In 
light of the veteran's testimony, the veteran should be 
scheduled for another VA examination.  

A thorough and contemporaneous medical examination, that 
takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one, 
should be accomplished.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with 
the claims file all private treatment 
records of the veteran pertinent to the 
claims on appeal that have not been 
previously secured.  Also obtain and 
associated with the claims file all VA 
records pertinent to the veteran's 
claims, including treatment and physical 
therapy at the East Orange VA Medical 
Center.

2.  Schedule the veteran for a VA 
orthopedic examination conducted by an 
appropriate medical professional to 
determine the cause of any current 
bilateral hip pain.  All indicated x-rays 
and laboratory tests should be completed, 
including an MRI if necessary.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  If a hip 
disability is diagnosed, the examiner 
should opine whether it is at least as 
likely as not that any current bilateral 
hip disability had its onset during, or 
is otherwise related to, service and 
explain why.  A complete rationale must 
accompany all opinions expressed.  

Regarding the service-connected right and 
left knee disabilities with arthritis, 
the examiner should determine whether 
there is any subluxation and/or lateral 
instability of either knee.  All 
indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The examiner should provide 
an opinion as to the extent that pain 
limits the functional ability of the 
knees in terms of additional functional 
limitation due to pain.  The examiner 
should describe the extent the right 
and/or left knee disabilities exhibit 
weakened movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


